Citation Nr: 0030716	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  95-22 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for emphysema and pulmonary 
fibrosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
January 1956.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1994 rating decision from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied service connection for emphysema and 
pulmonary fibrosis.  The veteran now resides in the 
jurisdiction of the Waco, Texas VARO.  

The veteran's April 1988 statement raised a claim for service 
connection for residuals of a cold injury.  This matter is 
referred to the RO.  


REMAND

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In this case, the VA has a duty to assist the veteran in 
obtaining a VA examination and medical opinion because they 
are necessary to make a decision on the claim.  The last VA 
examination took place many years ago, in August 1984, and 
did not address the veteran's contention that current 
diagnoses of emphysema and pulmonary fibrosis are related to 
chest pain documented in service in August 1955.  The 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified at 38 U.S.C. § 5103A).  To constitute 
a useful and pertinent rating tool, rating examinations must 
be sufficiently contemporaneous to allow adjudicators to make 
an informed decision regarding the veteran's current level of 
impairment.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  If 
the examination report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2000).  

This matter is remanded to the RO for further development as 
follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
examined or treated him for emphysema and 
pulmonary fibrosis since service.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources whose 
records have not previously been secured.  
Whenever the Secretary attempts to obtain 
records from a Federal department or 
agency under this subsection or 
subsection (c), the efforts to obtain 
those records shall continue until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  
Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain 
all the relevant records sought, the 
Secretary shall notify the claimant that 
the Secretary is unable to obtain records 
with respect to the claim.  Such a 
notification shall: (A) identify the 
records the Secretary is unable to 
obtain; (B) briefly explain the efforts 
that the Secretary made to obtain those 
records; and (C) describe any further 
action to be taken by the Secretary with 
respect to the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ____ (2000) 
(to be codified at 38 U.S.C. § 5103A).  

2.  After the above-requested development 
has been completed and the additional 
evidence added to the record, the veteran 
should be afforded a VA pulmonary 
examination.  Any further indicated 
special studies should be conducted.  
Failure of the veteran to report for the 
scheduled examination(s) without good 
cause could result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2000).  The 
claims file and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history, including any in-service 
and post-service pulmonary disabilities.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the veteran's current 
pulmonary disabilities; b) the etiology 
of the veteran's current emphysema and 
pulmonary fibrosis, if he has these 
disabilities; c) whether it is as likely 
as not that current emphysema and 
pulmonary fibrosis are related to the 
veteran's chest pain in August 1955 or to 
any other in-service event; and d) 
whether it is as likely as not that the 
veteran's current emphysema and pulmonary 
fibrosis preexisted service and were 
aggravated during active service.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for service 
connection for emphysema and pulmonary 
fibrosis based on the entire evidence of 
record.  All pertinent laws, regulations, 
and Court decisions should be considered.  
If the veteran's claim remains in a 
denied status, he and his representative, 
if any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



- 6 -


- 1 -


